Title: Alden Bradford to James Madison, 9 April 1831
From: Bradford, Alden
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    New Bedford, Mass.
                                
                                 April 9th 1831
                            
                        
                        
                        Last July, I took the liberty to send you some remarks of mine, which had been previously published in a
                            Boston paper, on the extent of the powers of the Federal Government, requesting your opinions, on the correctness of them.
                            I presume your time is much occupied, & that you have not had leisure to peruse them; or perhaps, that they did
                            not merit any notice.
                        This is a great question, & is becoming one of vital importance to the continuance of our free
                            institutions, as I apprehend, & by that degree of power in the State governments, which it was intended by those
                            who framed & approved the federal constitution should remain with the States, & which is necessary to the
                            security of liberty for the people.
                        The doctrine of consolidation, which would not have been endured forty years ago, by the people, is becoming
                            fashionable, on account of some great names, who advocate it. And they push their [ ]  doctrine so far as to consider the
                            general government, as a national one altogether, & not as a federal one. We called
                            those anti-federal in 1788 &c who opposed the Constitution of the U. S. on account of its giving more power to
                            Congress, & taking any more away from the States. But, it appears to me, that they who are for Consolodation are
                            really antifederal—& dangerous antifederals—But I forbear to trouble you Sir; my object in addressing You,
                            at this time, is to request, if you received these papers, to have the goodness to return them to me, in Boston, as I
                            have no other copy. With great respect & esteem Your obt Sert—
                        
                        
                            
                                Alden Bradford
                            
                        
                    If however, Sir, you will favor me with your views, on the subject, I shall be exceedingly gratified—& they will be
                            confidential, unless you otherwise permit.